DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanitoro (US 2006088034 A1), hereafter S1, in view of Short (US 20150096008 A1), hereafter S2.
Regarding Claim 1, S1 discloses the below limitation:	detecting, by a device, a transaction relating to an interaction between a user and an application (S1 Fig 2 block 100 monitor packets from communication client; Par 26 packet parameters include type of content (e.g. transaction));	identifying, by the device, a characteristic of the transaction (Fig 2 block 102 analyze packet parameter(s) bearing on NSC);	causing, by the device and based on the priority, the network traffic to be routed through a network device (Fig 2 block 108 route marked packets towards destination and block 110 routing nodes analyze markings (that reflect service class)).
S1 does not disclose the below limitation:	determining, by the device and based on the characteristic, a priority for network traffic associated with the application;
In the same field of endeavor of routing traffic in a network, S2 does disclose the below limitation:	determining, by the device and based on the characteristic, a priority for network traffic associated with the application (S2 Abstract method for tagging packets with an application identifier (e.g. priority identifier) to be used in routing and priority decisions; see also Fig 2);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include tagging of packets with an application identifier associated with priority as taught by S2.  The suggestion/motivation to do so would have been to assign priority to packets according to their type in order to aid in routing. Examiner notes that S1 does disclose priority in the context of packet routing. For example, S1 at Par 29 discloses that priority is related to service class (i.e. NSC) and at Fig 2 block 104 NSC is selected based on packet parameter(s), which could be priority. However, S1 is not clear on how exactly priority is used in conjunction with routing and so S2 was brought in to more closely read on assigning priority based on traffic type to aid in routing. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, S1 and S2 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the transaction is a first transaction, the interaction is a first interaction, the characteristic is a first characteristic, the priority is a first priority, the network traffic is first network traffic, and the network device is a first network device (S1 Fig 2 block 100 monitor packets from communication client; see also Fig 1 wherein multiple clients are shown, indicating that the monitoring of Fig 2 could be of one client among a plurality); and	detecting a second transaction relating to a second interaction between the user and the application (Fig 2 block 100 monitor packets from communication client);	identifying a second characteristic of the second transaction (Fig 2 block 102 analyze packet parameter(s) bearing on NSC);	determining, based on the second characteristic, a second priority for second network traffic associated with the application (Par 29 wherein service class is discussed in the context of priority; Fig 2 block 104 select NSC (i.e. priority) based on packet parameter(s)); and	causing, based on the second priority, the second network traffic to be routed through a second network device that is different than the first network device (Fig 2 block 108 route marked packets towards destination).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include applying the steps of monitoring packets and assigning priority for routing according to type to multiple traffic flows as taught by S1.  The suggestion/motivation to do so would have been to support assigning of priority to multiple different flows in order to prioritize diverse traffic in a network. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, S1 and S2 disclose the limitations of Claim 1.
S1 does not disclose the below limitation:	wherein the characteristic includes a priority identifier that indicates a level of priority that is to be given to the network traffic; and wherein determining the priority is based on the priority identifier.
In the same field of endeavor of routing traffic in a network, S2 does disclose the below limitation:	wherein the characteristic includes a priority identifier that indicates a level of priority that is to be given to the network traffic; and wherein determining the priority is based on the priority identifier (S2 Abstract method for tagging packets with an application identifier (e.g. priority identifier) to be used in routing and priority decisions; see also Fig 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include tagging a packet with a particular identifier in order to set a priority for the packet as taught by S2.  The suggestion/motivation to do so would have been to allow subsequent nodes in the network to easily determine the priority of a packet without further analysis. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, S1 and S2 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the priority is defined based on a service level agreement associated with the application (S1 Par 26 analysis at step 102 may take SLA into consideration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include defining priority in terms of an SLA as taught by S1.  The suggestion/motivation to do so would have been to assign priority such that the requirements of an SLA are met and the network operates as expected. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, S1 and S2 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the network device is associated with one of: a multiprotocol label switching network, a secure network, or a public network (S1 Par 22 discloses communication networks ATM network 16, metro-Ethernet network 18 and MPLS network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include performing the methods in an MPLS network as taught by S1.  The suggestion/motivation to do so would have been to performs the steps of routing based on traffic type in a network which supports multiple different protocols that may have different priority needs. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, S1 and S2 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	wherein the characteristic comprises at least one of:	a type of the transaction, information relating to the user, information relating to an entity associated with the transaction, or information identifying a time associated with the transaction (S1 Par 26 packet parameters include type of content (e.g. type of transaction)).	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include determining a type of content (i.e. transaction) of a packet as taught by S1.  The suggestion/motivation to do so would have been to assign priority according to a type of packet. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, S1 discloses the below limitation:	one or more memories; and one or more processors, communicatively coupled to the one or more memories (S1 Fig 6 memory 40 and control system 38), to:	detect a transaction relating to an interaction between a user and an application (Fig 2 block 100 monitor packets from communication client; Par 26 packet parameters include type of content (e.g. transaction));	cause, based on the priority, the network traffic to be routed through a network device (Fig 2 block 108 route marked packets towards destination and block 110 routing nodes analyze markings (that reflect service class)).
S1 does not disclose the below limitation:	determine, based on a characteristic of the transaction, a priority for network traffic associated with the application;
In the same field of endeavor of routing traffic in a network, S2 does disclose the below limitation:	determine, based on a characteristic of the transaction, a priority for network traffic associated with the application (S2 Abstract method for tagging packets with an application identifier (e.g. priority identifier) to be used in routing and priority decisions; see also Fig 2);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include tagging of packets with an application identifier associated with priority as taught by S2.  The suggestion/motivation to do so would have been to assign priority to packets according to their type in order to aid in routing. Examiner notes that S1 does disclose priority in the context of packet routing. For example, S1 at Par 29 discloses that priority is related to service class (i.e. NSC) and at Fig 2 block 104 NSC is selected based on packet parameter(s), which could be priority. However, S1 is not clear on how exactly priority is used in conjunction with routing and so S2 was brought in to more closely read on assigning priority based on traffic type to aid in routing. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, S1 and S2 disclose the limitations of Claim 8.
S1 further discloses the below limitation:	wherein the transaction is a first transaction, the interaction is a first interaction, the characteristic is a first characteristic, the priority is a first priority, the network traffic is first network traffic, and the network device is a first network device (S1 Fig 2 block 100 monitor packets from communication client; see also Fig 1 wherein multiple clients are shown); and	detect a second transaction relating to a second interaction between the user and the application (Fig 2 block 100 monitor packets from communication client; Par 26 packet parameters include type of content (e.g. transaction));	determine, based on a second characteristic of the second transaction, a second priority for second network traffic associated with the application (Fig 2 block 102 analyze packet parameter(s) bearing on NSC and block 104 select NSC (i.e. priority) based on packet parameter(s)); and	cause, based on the second priority, the second network traffic to be routed through a second network device that is different than the first network device (Fig 2 block 108 route marked packets towards destination and block 110 routing nodes analyze markings (that reflect service class)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device to include applying the steps of monitoring packets and assigning priority for routing according to type to multiple traffic flows as taught by S1.  The suggestion/motivation to do so would have been to support assigning of priority to multiple different flows in order to prioritize diverse traffic in a network. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, S1 and S2 disclose the limitations of Claim 8.
S1 further discloses the below limitation:	instruct an edge router to route the network traffic to the network device (S1 Fig 2 wherein edge device is performing the steps of routing network traffic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device to include performing the steps of routing as an edge as taught by S1.  The suggestion/motivation to do so would have been to perform routing at an edge in order to establish priority without needing to wait until the packet reaches the core network. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, S1 and S2 disclose the limitations of Claim 8.
S1 further discloses the below limitation:	wherein the network device is associated with one of:	a multiprotocol label switching network, a secure network, or a public network (S1 Par 22 discloses communication networks ATM network 16, metro-Ethernet network 18 and MPLS network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device to include performing the methods in an MPLS network as taught by S1.  The suggestion/motivation to do so would have been to performs the steps of routing based on traffic type in a network which supports multiple different protocols that may have different priority needs. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, S1 and S2 disclose the limitations of Claim 8.
S1 further discloses the below limitation:	wherein the priority of the transaction is defined based on a service level agreement associated with the application (S1 Par 26 analysis at step 102 may take SLA into consideration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device to include defining priority in terms of an SLA as taught by S1.  The suggestion/motivation to do so would have been to assign priority such that the requirements of an SLA are met and the network operates as expected. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, S1 and S2 disclose the limitations of Claim 8.
S1 further discloses the below limitation:	wherein the characteristic comprises at least one of: 	a type of the transaction, information relating to the user, information relating to an entity associated with the transaction, or information identifying a time associated with the transaction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device to include determining a type of content (i.e. transaction) of a packet as taught by S1.  The suggestion/motivation to do so would have been to assign priority according to a type of packet. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, S1 discloses the below limitation:	A non-transitory computer-readable medium storing instructions, the instructions comprising:  one or more instructions that, when executed by one or more processors (S1 Fig 6 memory 40 and control system 38), cause the one or more processors to:	detect a transaction relating to an interaction between a user and an application (Fig 2 block 100 monitor packets from communication client);	identify a characteristic of the transaction (Fig 2 block 102 analyze packet parameter(s) bearing on NSC), wherein the characteristic comprises at least one of:	a type of the transaction, information relating to the user, information relating to an entity associated with the transaction, or information identifying a time associated with the transaction (Par 26 packet parameters include type of content (e.g. type of transaction));	cause, based on the priority, the network traffic to be routed through a network device (Fig 2 block 108 route marked packets towards destination and block 110 routing nodes analyze markings (that reflect service class)).
S1 does not disclose the below limitation:	determine, based on the characteristic, a priority for network traffic associated with the application;
In the same field of endeavor of routing traffic in a network, S2 does disclose the below limitation:	determine, based on the characteristic, a priority for network traffic associated with the application (S2 Abstract method for tagging packets with an application identifier (e.g. priority identifier) to be used in routing and priority decisions; see also Fig 2);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include tagging of packets with an application identifier associated with priority as taught by S2.  The suggestion/motivation to do so would have been to assign priority to packets according to their type in order to aid in routing. Examiner notes that S1 does disclose priority in the context of packet routing. For example, S1 at Par 29 discloses that priority is related to service class (i.e. NSC) and at Fig 2 block 104 NSC is selected based on packet parameter(s), which could be priority. However, S1 is not clear on how exactly priority is used in conjunction with routing and so S2 was brought in to more closely read on assigning priority based on traffic type to aid in routing. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, S1 and S2 disclose the limitations of Claim 16.
S1 further discloses the below limitation:	a multiprotocol label switching network, a secure network, or a public network (S1 Par 22 discloses communication networks ATM network 16, metro-Ethernet network 18 and MPLS network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include performing the methods in an MPLS network as taught by S1.  The suggestion/motivation to do so would have been to performs the steps of routing based on traffic type in a network which supports multiple different protocols that may have different priority needs. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, S1 and S2 disclose the limitations of Claim 16.
S1 further discloses the below limitation:	wherein the priority of the transaction is defined based on a service level agreement associated with the application (S1 Par 26 analysis at step 102 may take SLA into consideration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include defining priority in terms of an SLA as taught by S1.  The suggestion/motivation to do so would have been to assign priority such that the requirements of an SLA are met and the network operates as expected. Therefore, it would have been obvious to combine S1 and S2 to obtain the invention, as specified in the instant claim.

Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of S2 and further in view of Anand (US 20170324647 A1), hereafter A1.
Regarding Claim 5, S1 and S2 disclose the limitations of Claim 1.
S1 and S2 do not disclose the below limitation:	maintaining a mapping of applications and transactions, wherein the mapping indicates a particular manner in which network traffic associated with the applications are to be routed based on a particular transaction occurring.
In the same field of endeavor of routing traffic in a network, A1 does disclose the below limitation:	maintaining a mapping of applications and transactions, wherein the mapping indicates a particular manner in which network traffic associated with the applications are to be routed based on a particular transaction occurring (A1 Par 35 routing/forwarding tables are maintained with any suitable algorithm (e.g. usage-based or priority-based)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include maintaining a table that records a mapping of applications and transactions for the purpose of routing as taught by A1. The suggestion/motivation to do so would have been to reduce the amount of repeated work needed to route traffic with similar transactions. Therefore, it would have been obvious to combine S1, S2 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, S1 and S2 disclose the limitations of Claim 8.
S1 and S2 do not disclose the below limitation:	maintain a mapping of applications and transactions, wherein the mapping includes the transactions of a particular application and which network is to carry network traffic associated with that particular application.
In the same field of endeavor of routing traffic in a network, A1 does disclose the below limitation:	maintain a mapping of applications and transactions, wherein the mapping includes the transactions of a particular application and which network is to carry network traffic associated with that particular application (A1 Par 35 routing/forwarding tables are maintained with any suitable algorithm (e.g. usage-based or priority-based)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned to include maintaining a table that records a mapping of applications and transactions for the purpose of routing as taught by A1. The suggestion/motivation to do so would have been to reduce the amount of repeated work needed to route traffic with similar transactions. Therefore, it would have been obvious to combine S1, S2 and A1 to obtain the invention, as specified in the instant claim.

Claim(s) 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of S2 and further in view of Raleigh (US 20150143456 A1), hereafter R1.
Regarding Claim 11, S1 and S2 disclose the limitations of Claim 8.
S1 and S2 do not disclose the below limitation:	receive, from a server device associated with the application, an application programming interface (API) call associated with the transaction, wherein the API call identifies the characteristic of the transaction.
In the same field of endeavor of traffic routing in a network, R1 does disclose the below limitation:	receive, from a server device associated with the application, an application programming interface (API) call associated with the transaction, wherein the API call identifies the characteristic of the transaction (R1 Par 83-88 wherein API calls are made to initiate a connection for the application-specific data transmission).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device to include using an API to identify traffic of an application-specific data transmission as taught by R1. The suggestion/motivation to do so would have been to identify transactions that use a particular API as similar for the purposes of more efficiently classifying and assigning priority. Therefore, it would have been obvious to combine S1, S2 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, S1 and S2 disclose the limitations of Claim 16.
S1 and S2 do not disclose the below limitation:	receive an application programming interface (API) call associated with the transaction, wherein the API call identifies the characteristic of the transaction.
In the same field of endeavor of traffic routing in a network, R1 does disclose the below limitation:	receive an application programming interface (API) call associated with the transaction, wherein the API call identifies the characteristic of the transaction (R1 Par 83-88 wherein API calls are made to initiate a connection for the application-specific data transmission).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include using an API to identify traffic of an application-specific data transmission as taught by R1. The suggestion/motivation to do so would have been to identify transactions that use a particular API as similar for the purposes of more efficiently classifying and assigning priority. Therefore, it would have been obvious to combine S1, S2 and R1 to obtain the invention, as specified in the instant claim.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of S2 and further in view of Twitchell (US 20140019604 A1), hereafter T1.
Regarding Claim 17, S1 and S2 disclose the limitations of Claim 16.
S1 and S2 do not disclose the below limitation:	cause the network traffic to be routed through the network device for a threshold period of time.
In the same field of endeavor of traffic routing in a network, T1 does disclose the below limitation:	cause the network traffic to be routed through the network device for a threshold period of time (T1 Par 224 wherein a user has a designated threshold time for routing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include limiting routing time to a particular threshold length of time as taught by T1. The suggestion/motivation to do so would have been to prevent congestion and/or throughput issues caused by a packet being stalled in the routing step. Therefore, it would have been obvious to combine S1, S2 and T1 to obtain the invention, as specified in the instant claim.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panin (US 10,0669,911 B2) discloses at Fig 2-3 a network that classifies traffic into one of three transaction types (VoIP traffic, data traffic, or Backup traffic) each of which is associated with a particular priority. This reads upon a significant portion of the instant claims which assign priority according to a type of traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                   

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412